ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_05_FR.txt. 28

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

L’ordonnance de la Cour se fonde uniquement sur la résolution 748
(1992) du Conseil de sécurité. Tel est aussi le motif de mon accord avec
elle. Sans cette résolution, j'aurais estimé que la Libye avait plaidé une
cause défendable en faveur de l’indication de mesures conservatoires. La
résolution dispense maintenant d'approfondir les éléments juridiques de
la demande présentée par la Libye à cet effet. Toutefois, compte tenu du
tour donné aux événements par la résolution, je voudrais dire quelque
chose sur: i) le fondement juridique de l’ordonnance de la Cour; ii) la
possibilité d’un procés impartial si les deux accusés sont livrés au défen-
deur; et iii) certaines implications de l’ordonnance de la Cour.

i) LE FONDEMENT JURIDIQUE DE L’ORDONNANCE DE LA COUR

Quelle qu’ait pu être la situation antérieure, la résolution 748 (1992) du
Conseil de sécurité ne laisse à la Cour aucune autre conclusion possible
que celle à laquelle elle a abouti. Cela ne résulte pas d’une autorité supé-
rieure qui s'impose — il n’y en a pas — mais du fait qu’en déterminant le
droit applicable la Cour doit tenir compte de la résolution dans la mesure
où celle-ci affecte la faculté de faire respecter les droits dont la Libye a
voulu obtenir la protection en demandant des mesures conservatoires. La
validité de la résolution, bien que contestée par la Libye, doit être présu-
mée à ce stade (voir le principe général dans Conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, C.I.J.
Recueil 1971, p. 22, par. 20). L'article 25 de la Charte des Nations Unies
oblige la Libye à se conformer à la décision énoncée dans la résolution
(ibid., p. 52-53). En vertu de l’article 103 de la Charte, cette obligation
prévaut sur toute obligation conventionnelle en conflit dont la Libye
pourrait être tenue (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), C.I.J. Recueil 1984,
p. 440, par. 107). Les obligations issues de traités peuvent être supplantées
par une décision du Conseil de sécurité qui impose des sanctions
(Paul Reuter, Introduction to the Law of Treaties, 1989, p. 113, par. 228, et
sir Gerald Fitzmaurice, The Law and Procedure of the International Court
of Justice, 1986, vol. 2, p. 431). Par conséquent, à supposer que la Libye ait
les droits qu’elle invoque, ces droits ne peuvent, à première vue, pas rece-
voir exécution tant que la résolution reste en vigueur.

Plusieurs décisions démontrent, d’une manière ou d’une autre, que le
simple fait que la question litigieuse soit aussi examinée par un autre

29
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. SHAHABUDDEEN) 29

organe de l'Organisation des Nations Unies n'empêche pas la Cour d’agir
(voir, entre autres, Personnel diplomatique et consulaire des Etats-Unis
à Téhéran, C.I.J. Recueil 1980, p. 22, par. 40; Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique),
mesures conservatoires, C.I.J. Recueil 1984, p. 185-186, et, même affaire,
compétence et recevabilité, C.I.J. Recueil 1984, p. 433-436). En l'espèce, il se
trouve que la décision qu’il est demandé 4 la Cour de prononcer entrerait
directement en conflit avec une décision du Conseil de sécurité. Cet
aspect de l’affaire ne peut être méconnu. Il ne constitue pourtant pas le
motif juridique de l'ordonnance de ce jour. Celle-ci ne résulte d’aucun
conflit entre la compétence du Conseil de sécurité et celle de la Cour, mais
d’un conflit entre les obligations qu’impose à la Libye la décision du
Conseil de sécurité et toutes obligations dont elle pourrait être tenue en
vertu de la convention de Montréal. La Charte dit que les premières
doivent prévaloir.

J'ai envisagé la question de savoir si des mesures conservatoires
auraient pu être indiquées dans la mesure où il était allégué que le défen-
deur avait menacé le demandeur d'employer la force, ce que n’autorise
pas la résolution 748 (1992). Toutefois, me semble-t-il, quelle qu’ait été la
situation antérieure, la conclusion que le juge doit tirer de la façon dont les
choses se présentent maintenant est que le défendeur, qui a pris l'initiative
de la résolution et l’a appuyée, est prêt à suivre la ligne de conduite tracée
par elle et donc à ne pas recourir à la force sans y être autorisé par le
Conseil de sécurité. La résolution du Conseil de sécurité constitue donc
un obstacle sur ce point, tant en droit qu’en fait.

ii) LA POSSIBILITÉ D'UN PROCES IMPARTIAL
SI LES DEUX ACCUSÉS SONT LIVRÉS AU DÉFENDEUR

La contestation, par la Libye, de la validité de la résolution 748 (1992)
du Conseil de sécurité se trouve renvoyée à l’examen de sa requête sur le
fond. En revanche, le rejet de sa demande en indication de mesures
conservatoires produit des effets pratiques immédiats. Ces effets prati-
ques immédiats attirent inévitablement l’attention sur un point qui ne peut
guère être méconnu devant une instance judiciaire.

Comme il ressort du dossier soumis à la Cour, l’évolution de la contro-
verse entre les Parties a eu pour centre, en un sens fondamental, la ques-
tion de la nécessité d’un procès impartial. Le Royaume-Uni a soutenu
qu'un tel procès ne pouvait se dérouler en Libye pour la raison que les
infractions concernaient des actes de terrorisme perpétrés par les deux
accusés pour le compte de l’Etat libyen (voir la déclaration du représen-
tant permanent du Royaume-Uni au Conseil de sécurité, 21 janvier 1992,
S/PV.3033, p. 105; et le Solicitor General Rodger, Q.C., audience publi-
que du 26 mars 1992 (après-midi), CR 92/3, p. 21-22, et audience publique
du 28 mars 1992 (aprés-midi), CR 92/6, p. 8). D’autre part, la Libye a
soutenu que le Royaume-Uni a préjugé l’affaire à l’encontre des deux

30
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. SHAHABUDDEEN) 30

ressortissants libyens (audience publique du 26 mars 1992 (matin),
CR 92/2, p. 58, M. Salmon). A cela, le Royaume-Uni a répondu que son
ministère public a seulement exprimé l’avis que les éléments de preuve
suffisent pour justifier des inculpations. Selon les termes dont s’est servi
le représentant permanent du Royaume-Uni à l'Organisation des Nations
Unies:

«Nous n’affirmons pas que ces personnes sont coupables avant
qu’elles soïent jugées, mais nous disons qu’il existe de graves
éléments de preuve contre elles et qu’elles doivent y faire face devant
un tribunal.» (S/PV.3033, 21 janvier 1992, p. 103.)

Et, selon les termes du Solicitor General d’Ecosse:

«Je m’interromprai pour faire observer que l’un des leitmotivs,
dans les plaidoiries faites au nom de l’Etat requérant ce matin, a été
qu’en demandant que les inculpés soient remis le Royaume-Uni
violait, d’une façon ou d’une autre, le principe selon lequel leur inno-
cence devait être présumée jusqu’à ce que leur culpabilité ait été
établie.

Il est incontestable que mon collégue le Lord Advocate a suffisam-
ment d’élément de preuve pour justifier la mise en accusation de ces
deux individus, mais s’ils sont traduits en justice en Ecosse leur
culpabilité ou leur innocence sera déterminée non pas par le
Lord Advocate ni par le Gouvernement du Royaume-Uni, mais par
un jury de quinze hommes et femmes ordinaires. » (Audience publi-
que du 26 mars 1992 (aprés-midi), CR 92/3, p. 21.)

Or, la preuve a été rapportée devant la Cour (voir paragraphe 28 de
l’ordonnance de la Cour) que les demandes officielles du Royaume-Uni
et des Etats-Unis, telles qu’elles furent publiquement adressées 4 la Libye
le 27 novembre 1991, étaient ainsi libellées:

« Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit :

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer la responsabilité des agissements
des agents libyens;

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accès à tous les témoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

— verser des indemnités appropriées.

Nous comptons que la Libye remplira ses obligations promptement et
sans aucune réserve.» (Les italiques sont de moi.)

Ces demandes ont été formulées en termes exprès à propos des accusa-
tions portées contre les deux inculpés par le Procurator Fiscal sur les
instructions du Lord Advocate. Ces demandes ont été entérinées ultérieu-

31
CONVENTION DE MONTREAL DE 1971 (OP. IND. SHAHABUDDEEN) 31

rement par le Conseil de sécurité et incorporées par voie de référence dans
ses résolutions 731 (1992) et 748 (1992), toutes deux adoptées sur l’initia-
tive du Royaume-Uni et avec son appui.

On constate que la troisième demande du Royaume-Uni, à savoir que la
Libye « doit … verser des indemnités appropriées », n’a pas été présentée
comme si elle avait pour condition que les accusés soient finalement
condamnés à l’issue d’un procès. Ladite réclamation, comme les autres,
était expressément formulée d’une manière telle qu’il devait y être fait
droit «promptement et sans aucune réserve ». Cela ne pouvait signifier
qu’une chose: qu’il devait y être fait droit sur-le-champ et donc avant qu'il
put se tenir un procès. Une telle interprétation est confirmée par le para-
graphe | du dispositif de la résolution 748 (1992) du Conseil de sécurité,
dans lequel le Conseil décide

«que le Gouvernement libyen doit désormais appliquer sans le
moindre délai le paragraphe 3 de la résolution 731 (1992) concernant
les demandes contenues dans les documents S/23306, S/23308
et S/23309 ».

Le document S/23308 reproduisait les demandes mentionnées ci-dessus.

Puisque le motif invoqué par le Royaume-Uni à l’appui de sa demande
de paiement d’une indemnité était que la responsabilité internationale de
la Libye se trouvait engagée du fait des infractions commises, alléguait-
on, par ses deux ressortissants accusés, réclamer le paiement « prompte-
ment et sans aucune réserve » équivalait, pour l'Etat défendeur, à annon-
cer de façon publique et à grand renfort de publicité qu’il avait établi au
préalable, en tant qu’Etat, que les deux accusés étaient en fait coupables
des infractions visées dans l’acte d’inculpation. Comme on l’a indiqué
plus haut, le Solicitor General d’Ecosse a déclaré à la Cour que «leur
culpabilité ou leur innocence sera déterminée non pas par le Lord Advo-
cate ni par le Gouvernement du Royaume-Uni...» Voila qui est vrai en ce
sens que c’est aux tribunaux qu’il appartient de reconnaître une culpabi-
lité ; mais il n’en est pas moins clair que la culpabilité a déjà été décidée par
le Royaume-Uni en tant qu’ Etat.

A cela s'ajoute un aspect connexe de l’affaire. La culpabilité des
accusés, a déclaré le Solicitor General, sera déterminée «par un jury de
quinze hommes et femmes ordinaires». Cela se passerait en Ecosse, où
s’est produit l'événement tragique dont il s’agit, événement que les deux
Parties s’accordent (comme d’ailleurs tout le monde) à considérer comme
un crime effrayant, quels qu’en soient les auteurs. L’excellence de l’ordre
judiciaire écossais n’a pas été mise en cause. Cependant, la circonstance
indiquée ci-dessus ne saurait manquer d’avoir de graves répercussions
pour un procès impartial. Il y a là un fait important car, comme on l’a
donné à entendre, on peut dire en un sens fondamental que la question
d’un procès impartial se situe à l’origine même de toute la controverse qui
s’est élevée quand le défendeur a réclamé qu’on lui livre les deux accusés
(voir, de façon générale, Halsbury’s Laws of England, 4 éd., vol. 9, p. 10,
par. 11, sur les déclarations publiques affirmant l'innocence ou la culpabi-

32
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. SHAHABUDDEEN) 32

lité qui ont pour effet de préjuger l’affaire; Archbold’s Criminal Pleading,
Evidence and Practice, 40° éd., p. 1670, par. 3468, déclarant: «le jury est
plus exposé que le magistrat à se laisser entraîner par un préjugé»;
sir J. H. A. Macdonald, A Practical Treatise on the Criminal Law of Scot-
land, 5° éd., 1948, p. 215-216; et David M. Walker, The Scottish Legal
System, 1981, p. 339-340).

iii) LES IMPLICATIONS DE L’ORDONNANCE DE LA COUR

Puisque l’impossibilité d’agir, en droit interne, ne peut pas constituer
un moyen de défense pour l’inexécution d’une obligation internationale,
il se peut qu’un Etat, s’il veut s’exécuter dans une affaire de ce genre,
constate qu’afin de ne pas enfreindre son ordre juridique interne il doit
non seulement légiférer de la maniére ordinaire, mais prendre quelques
mesures appropriées de revision constitutionnelle et cela sans tarder. En
Vespéce, la Libye a contesté que l’objectif déclaré de garantir un procès
impartial sera atteint si (après avoir pris toutes les mesures nécessaires)
elle se conforme à la résolution du Conseil de sécurité.

La question qui surgit maintenant du fait de la contestation par la Libye
de la validité de la résolution 748 (1992) est celle de savoir si une décision
du Conseil de sécurité peut l’emporter sur les droits qu’ont juridiquement
les Etats et, en ce cas, s’il existe quelque restriction au pouvoir du Conseil
de sécurité d’appliquer à une situation une qualification qui permette
d’adopter une décision entraînant de telles conséquences. Les pouvoirs
d’appréciation du Conseil ont-ils des limites ? Etant donné l’équilibre de
forces sur lequel repose la structure de l'Organisation des Nations Unies
dans l’ordre international en mutation, peut-on concevoir qu’il y ait un
point au-delà duquel l’on peut légitimement s'interroger, en droit, sur la
compétence du Conseil de sécurité de produire de tels effets prééminents ?
S’il y a de telles limites, quelles sont-elles ? Quel organe, sinon le Conseil
de sécurité, est-il compétent pour dire en quoi elles consistent ?

S’il faut répondre à toutes ces questions délicates et complexes par la
négative, la situation risque d’être étrange. Elle ne serait pas pour autant
nécessairement indéfendable en droit. Quant à savoir jusqu’à quel point la
Cour peut pénétrer dans ce domaine, c’est là une autre affaire. Il s’agit
pourtant de questions importantes, même si elles ne peuvent pas être
examinées maintenant.

(Signé) Mohamed SHAHABUDDEEN.

33
